Citation Nr: 0532868	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  01-10 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
service-connected degenerative joint disease of the low back.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for arteriosclerotic 
heart disease.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for arthritis of the 
cervical spine.  

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for numbness of the 
lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In October 2003, the Board remanded the case for 
additional development.  

It appears that the veteran may have raised an additional 
claim in his November 2000 notice of disagreement concerning 
his service-connected right hand disability, and the RO 
should address this accordingly.  

The issues of an increased rating for degenerative joint 
disease of the low back and service connection for a cervical 
spine disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The record does not contain any evidence indicating that 
emphysema or arteriosclerotic heart disease are related to 
the veteran's active service or any incident therein.

2.  In an unappealed October 1996 rating decision, the RO 
denied a claim of service connection for a cervical spine 
disability, and evidence of record received since this final 
decision is new and material.  



CONCLUSIONS OF LAW

1.  Emphysema and arteriosclerotic heart disease were not 
incurred in or aggravated by active duty service, and nor may 
it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The October 1996 decision is final, and because new and 
material evidence has been received since the October 1996 
decision the claim is reopened.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) and its application must 
be considered.  

The record contains May and September 2004 letters that 
informed the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  The letters notified the 
veteran of the evidence needed to substantiate claims of 
service connection for emphysema and arteriosclerotic 
disease.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran filed a claim pre-VCAA, and eventually 
received appropriate VCAA notification.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (holding that any timing 
error can be cured when VA employs proper subsequent 
process).  Moreover, the veteran was generally advised to 
submit any additional evidence that pertained to the matter, 
particularly when recent letters instructed:  "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The record contains the veteran's service 
medical records, treatment records from the Denver VA Medical 
Center (VAMC), a November 1998 VA examination report, private 
records from St. Mary Corwin Regional Medical Center, and 
private clinic notes from Guy Kemling, M.D.  It is noted that 
the veteran pointed to additional records from St. Mary's 
Hospital and Parkview Hospital for evidence of chest pain in 
2003.  As articulated further below, however, the central 
issue is not whether the veteran currently suffers from heart 
disease, but rather, whether the disease is coincident with 
service.  Because the record lacks evidence that 
arteriosclerotic disease was incurred in or is otherwise 
related to service, and because the veteran has not pointed 
to evidence that might suggest such an etiology, additional 
remand to gather repetitive evidence is not appropriate given 
the facts of this case.  Also, additional VA examination is 
not necessary because the record lacks evidence that 
establishes the veteran suffered the diseases in question in 
service, nor does evidence indicate that the claimed 
disabilities may be associated with an in-service event.  

To the extent possible, VA satisfied its duties to the 
veteran for these issues. 

I.  Facts

Emphysema and heart disease

The veteran's service medical records contain a June 1966 
treatment note that the veteran had a cold with cough and 
chest pain, which apparently resolved.  An April 1966 chest 
x-ray was normal.  In July 1967, the veteran complained of an 
aching pain not increased by cough or deep breathing in the 
left posterior thorax.  A physical examination revealed some 
pain on percussion over site of pain.  The impression was 
myalgia.  A November 1969 Report of Medical Examination 
contained a normal clinical evaluation, and a Report of 
Medical History indicated that the veteran had not had any 
shortness of breath, pain or pressure in chest, chronic 
cough, or palpitation or pounding heart.  

Post-service, the veteran filed a December 1969 application 
for compensation and mentioned, among other things, "heart-
lapse or loss of beat-pass out."  The veteran did not show 
for a VA examination.  In December 1980, the veteran filed 
another application for compensation, and stated that he did 
not report to the medical examination in 1969 because he 
lacked transportation at that time.  The form mentioned low 
back problems, hearing, and headaches.  

The record contains a February 1981 radiographic report that 
found no active disease in the chest.  A February 1981 VA 
examination report noted that the veteran's chest, lungs, and 
cardiovascular systems were negative and/or normal.  

In an August 1998 application for compensation the veteran 
referred to emphysema.  The RO obtained records from Guy 
Kemling, M.D., and a December 1996 clinic note indicated that 
the veteran had been recently hospitalized and found to have 
coronary artery disease with 2 vessel stenosis.  The veteran 
was taken in for angioplasty, and stents were placed.  A 
November 1998 VA examination report noted the veteran's 
report that when had the angioplasty, he was diagnosed with 
emphysema.  The veteran complained of shortness of breath 
with walking more than two blocks.  The veteran also related 
that in 1998, he had had a coronary artery bypass graft 
surgery times two vessels.  The examiner's impression was 
arteriosclerotic heart disease, status post stent, MI, and 
angioplasty, status post CABG, and soreness of anterior 
chest, and emphysema.  The examination report did not contain 
a nexus opinion. 

A November 2001 treatment record from the Denver VAMC 
indicated that the veteran had quit smoking in 1996, and 
continued to chew about one can a week.  His current medical 
problems included chronic ischemic heart disease and three 
MIs.  The veteran's activity was minimal.  The veteran also 
took albuterol and inhalers for emphysema.  


Cervical spine

The veteran's service medical records contain notations that 
he had a stiff neck for two days in March 1965.  The 
impression was muscle tightness.  The veteran was treated a 
number of time for headaches.  A November 1969 Report of 
Medical Examination indicated a normal clinical evaluation, 
and the veteran's Report of Medical History indicated back 
trouble and frequent or severe headaches.  

In a December 1969 application for compensation, the veteran 
mentioned that he had had extreme headaches in service.  As 
noted above, he did not show for a VA examination.  In 
December 1980, the veteran filed another application, and to 
referred to headaches again.  A May 1981 rating decision 
denied a claim of service connection for headaches because of 
an absence of continuity evidence.  Though the veteran filed 
a notice of disagreement, he did not perfect an appeal after 
issuance of a statement of the case.  

In March 1996, the veteran filed a claim of service 
connection for stiffness in his neck, and headaches, which he 
believed were due to his back conditions worsening.  

In connection with the claim, VA treatment records from the 
Ft. Lyon facility were added to the record.  In August 1995, 
the veteran reported that he frequently had a sore neck.  In 
March 1996, the veteran reported that he had a stiff sore 
neck and shoulder for duration of 3 months.  In June 1996, 
the veteran complained of neck soreness with headaches; an 
examination found that the soreness was mostly in the 
muscles.  

An October 1996 rating decision denied a claim of service 
connection for a cervical spine disability because the record 
lacked evidence of a link between the in-service notations 
concerning the veteran's neck, and a current disability.  The 
RO also noted that any arthritis of the cervical spine had 
not manifested to any compensable degree within the 
appropriate presumptive period.  Morever, the RO denied a 
claim of secondary service connection regarding headaches.  
The veteran did not appeal this decision.

The veteran filed an October 1998 VA Form 21-4138 stating 
that he still had stiff neck pains.  The veteran asserted 
that he did not sleep well due to the pain.  A November 1998 
VA examination report found cervical spine strain with 
limited motion.  A September 2000 rating decision essentially 
considered the claim on the merits, and noted that the record 
still lacked evidence that the veteran had manifested 
cervical spine arthritis to a compensable degree within the 
presumptive period.  

The record contains a December 2001 VA Progress Note where 
the veteran complained that neck spasms were triggered by 
activity.  In November 2001, the veteran sought treatment for 
his right shoulder, and stated that various joint pain had 
been a longterm problem for him.  The attending physician's 
review of the veteran's systems found that his neck had a 
decreased range of motion.  

The veteran's representative submitted a September 2002 
letter, which contended that the veteran's cervical spine 
injury was secondary to the service-connected low back 
disability.  The letter cited Review of Gross Anatomy, 6th 
edition, for the proposition that each spinal injury weakens 
the spine and predisposes the patient to further injury.  

II.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the claim.  Hodge, 155 F.3d at 1362.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, like arteriosclerosis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).

III.  Analysis

Emphysema and heart disease

A careful review of the record fails to reveal evidence that 
the veteran incurred emphysema or arteriosclerotic heart 
disease in service, or within the appropriate presumptive 
period.  Any chest or coughing problems noted in the 
veteran's service medical records appeared to be acute-in 
fact, the veteran's examination and report of symptomatology 
at separation did not refer to chest or heart concerns.  

The claims file reveals that the veteran was not diagnosed as 
having emphysema and heart disease until decades after 
military service (indeed a radiographic report from the early 
1980s found a normal chest).  Moreover, the record also does 
not contain medical evidence of a nexus between in-service 
symptomatology or diagnosis and the veteran's current medical 
concerns with emphysema and arteriosclerotic heart disease.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(recognizing that to establish entitlement to service 
connection, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability).  

Because two out of three standards for service connection are 
not met, the veteran's claims cannot be granted under the law 
as established by Congress.  The preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  

Cervical spine

Via his representative, the veteran asserted that cervical 
spine problems could be secondary to his service-connected 
low back disability.  It is noted that reliance upon a new 
etiological theory is insufficient to transform a claim that 
has been previously denied into a separate and distinct, or 
new, claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  
The veteran is still required to present new and material 
evidence in support of his claim.  

The Board cannot, however, conclude that the veteran's 
assertion (which includes reliance on medical text) is 
inherently incredible, and as such, the new evidence is 
presumed to be credible for the purposes of assessing whether 
it is material.  Because the Board may not rely on its own 
unsubstantiated medical conclusions, see generally Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), it will not decide at 
this time that the new evidence is not potentially material 
to a claim of secondary service connection.  As such, the 
claim is reopened for further evidentiary development.  









ORDER

Entitlement to service connection for emphysema is denied.

Entitlement to service connection for arteriosclerotic heart 
disease is denied.  

As new and material evidence has been received to reopen a 
claim of service a claim of service connection, including on 
a secondary basis, for a cervical spine disability, the 
appeal is granted to that extent only.  


REMAND

In light of the VCAA, further evidentiary development is 
needed.

At a 1981 VA examination, the veteran asserted that he had 
leg pain.  At a February 1987 VA orthopedic examination, the 
examiner noted that the veteran limped on his right leg, and 
that muscle bundles 10 through 15 appeared to be weak in both 
lower extremities.  The diagnosis was lumbosacral strain, and 
the examiner could not rule out the presence of a disk.  At a 
November 1998 VA examination the veteran continued to 
complain of leg pain in his overall description of back 
problems.  

In October 2003, as noted above, the Board remanded this 
issue for a VA examination, and the examiner enlisted for a 
neurology consultation stated that the veteran had sciatica 
in the right leg, and lumbar strain.  The examiner noted that 
the veteran had never undergone a MRI of the low back, and 
that lumbar plane films from 2000 showed normal disc height 
and small osteophytes at L4, and L5, otherwise normal.  The 
examiner also attributed the veteran's complaints of left leg 
numbness to harvesting of a blood vessel for coronary artery 
bypass surgery.  The orthopedic consultant rendered an 
impression of mild degenerative disease lumbosacral spine.  

To fully assess the nature of the veteran's low back 
disability, especially considering that a recent VA examiner 
referred to sciatica, the veteran should undergo another 
examination for the specific purpose of appropriate clinical 
testing.  Applicable rating criteria for diseases of the 
spine, 38 C.F.R. § 4.71a, instructs that any associated 
objective neurologic abnormalities may be separately rated 
under an appropriate diagnostic code, and as such, the 
veteran's leg pain should be objectively tested.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Concerning his service-connected 
low back disability, the veteran should 
undergo VA neurological and orthopedic 
examinations, with claims file review.  
The examiner should clarify the current 
severity of manifestations of the 
veteran's service-connected low back 
disability.  Appropriate clinical 
testing should be performed to 
determine whether any 
arthritic/degenerative process or 
pathology in the veteran's low back has 
resulted in nerve root impingement, or 
whether any sciatic nerve problem is 
objectively due to degenerative joint 
disease.  The examiner's overall 
assessment of the current severity of 
any disability should include range of 
motion measurement, and consider any 
functional limitation due to pain, lack 
of endurance, incoordination, and 
weakness.    

2.  A VA examiner should also assess 
the veteran's cervical spine, and 
clarify the nature of any associated 
disability.  The examiner should review 
the veteran's claims file, including 
service medical records, and determine 
whether a current cervical spine 
disability is at least as likely as not  
related to service or a proximate 
result of the veteran's service-
connected low back disability.  

3.  Then, the RO should readjudicate 
the veteran's claim for an increased 
rating concerning the low back, claim 
of service connection for a cervical 
spine disability, including on a 
secondary basis, and whether new and 
material evidence has been received to 
reopen a claim of service connection 
for numbness of the lower extremities.  
If the determination of these claims 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement 
of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


